667 S.E.2d 721 (2008)
MOORE
v.
NATIONWIDE INSURANCE.
No. 330A08.
Supreme Court of North Carolina.
September 29, 2008.
Robert O. Crawford. III, Aaron C. Hemmings, Raleigh, for Moore.
George L. Simpson, III, Raleigh, for Nationwide.
Jerome P. Trehy, Jr., Raleigh, Jesse H. Rigsby, IV, for NCATL.
*722 The following order has been entered on the motion filed on the 25th day of September 2008 by Amicus for Extension of Time to File Amicus Curiae Brief:
"Motion Allowed. Amicus (Asso. of Defense Attorneys) shall have up to and including the 20th day of October, 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 29th day of September 2008."